Bird, J.
The items for which this suit is brought are of two classes, one for advertising before the making of the contract between plaintiff and defendant’s testator and the other for advertising done subsequent to and under the terms of the contract. The former constituted an absolute debt, payment of which was to be contingent upon the happening of a future event while the latter was to become an obligation of the testator, or his heirs, upon the occurrence of the same event. Whether the items of the first class, were due within a reasonable time after the services performed it is unnecessary to determine; see Sears v. Wright, 24 Maine, 278, 280; DeWolfe v. French, 51 Maine, 420. By the terms of the contract the items of both classes were to be payable “when said springs or either of them is sold.” The happening of this event is explained or modified by the second paragraph of the contract which we interpret to mean that payment of the sums properly chargeable for advertising shall not be enforceable until one, at least, of the springs is sold by the testator or, in the event of his death, until his heirs shall either sell one of the springs or, under their management, there is sufficient business to pay them. By the conveyance to his grandchildren by way of gift, the testator made impossible the occurrence of either of the contingencies and his liability at once accrued: Crocker v. Holmes, 65 Maine, 195, 199; Wright v. Haskell, 45 Maine, 489; Poland v. Brick Co., 100 Maine, 133, 135.

Judgment for plaintiff for the sum of four hundred and fifty-three dollars and ninety-five cents zvith interest from the date of the writ.